                Case 18-12491-CSS              Doc 1911         Filed 07/08/20        Page 1 of 9




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al.,1                             :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On June 30, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by email on the Core/2002 Service List attached hereto
as Exhibit A:

         •   Notice of Rescheduled Hearing [Docket No. 1901]



                               [Remainder of Page Intentionallly Left Blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS        Doc 1911    Filed 07/08/20    Page 2 of 9




Dated: July 7, 2020
                                                         /s/ Andrew G. Vignali
                                                         Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on July 7, 2020, by Andrew G. Vignali, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2
                                                                                  SRF 43649
Case 18-12491-CSS   Doc 1911   Filed 07/08/20   Page 3 of 9




                       Exhibit A
                                                 Case 18-12491-CSS   Doc 1911       Filed 07/08/20   Page 4 of 9

                                                                          Exhibit A
                                                                     Core/2002 Service List
                                                                       Served via email

                           DESCRIPTION                                                  NAME                                    EMAIL
                                                                                                             andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                                     Arent Fox LLP                                beth.brownstein@arentfox.com
Counsel to Medline Industries, Inc.                             Arent Fox LLP                                robert.hirsh@arentfox.com
Counsel to Southland Management Group, Inc.                     Ascher & Associates, P.C.                    ralphascher@aol.com
Counsel for Dell Financial Services, LLC                        Austria Legal, LLC                           maustria@austriallc.com
                                                                                                             david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                        Barnes & Thornburg LLP                       kevin.collins@btlaw.com
Counsel to Doctors Infection Control Services,
Inc.                                                            Barness & Barness LLP                        Daniel@BarnessLaw.com
                                                                                                             jalberto@bayardlaw.com
                                                                                                             efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                                Bayard, P.A.                                 gflasser@bayardlaw.com
                                                                                                             jhoover@beneschlaw.com
Counsel to Alamo Mobile X-Ray & EKG Services, Inc.              Benesch, Friedlander, Coplan & Aronoff LLP   kcapuzzi@beneschlaw.com
Counsel to Creditor, Beckman Coulter Inc.                       Bernstein-Burkley, P.C.                      lmartin@bernsteinlaw.com
Counsel to Bio-Medical Applications of Louisiana, LLC d/b/a
Shreveport Regional Dialysis Center a/k/a BMA Northwest
Louisiana                                                       Bielli & Klauder, LLC                        dklauder@bk-legal.com
                                                                                                             kottaviano@blankrome.com
Counsel for CVP Loan                                            Blank Rome LLP                               ptinkham@blankrome.com
Counsel for CVP Loan                                            Blank Rome LLP                               guilfoyle@blankrome.com
Counsel for Symphony Diagnostic Services No. 1 d/b/a
Mobilex                                                         Bovarnick and Associates, LLC                RBovarnick@rbovarnick.com

Counsel to Our Lady of the Lake Hospital, Inc.                  Breazeale, Sachse & Wilson, LLP              joseph.titone@bswllp.com

Interested Party (Case No. 18-12492)                            Buchalter, A Professional Corporation        pwebster@buchalter.com


      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18-12491 (CSS)                                             Page 1 of 6
                                                 Case 18-12491-CSS   Doc 1911       Filed 07/08/20   Page 5 of 9

                                                                          Exhibit A
                                                                     Core/2002 Service List
                                                                       Served via email

                        DESCRIPTION                                                   NAME                                      EMAIL
Counsel to Nautilus Insurance Company                           Buchanan Ingersoll & Rooney PC               mary.caloway@bipc.com
Counsel for National Health Investors, Inc.                     Burr & Forman LLP                            jfalgowski@burr.com
Counsel for National Health Investors, Inc.                     Burr & Forman LLP                            pwarfield@burr.com
Counsel to California Dept. of Health Care Services             California Office of the Attorney General    kenneth.wanh@doj.ca.gov
Top 30 Largest Unsecured Creditors                              Cardinal Health Pharma                       Tyronza.Walton@cardinalhealth.com
                                                                                                             acornelius@costell-law.com
Counsel to Efficient Management Resource Systems, Inc..         Costell & Cornelius Law Corp                 ssaad@costell-law.com
Counsel to Ally Bank                                            Cross & Simon, LLC                           jgrey@crosslaw.com
Counsel to Select Medical Corporation                           DECHERT LLP                                  brian.greer@dechert.com
                                                                                                             stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                           DECHERT LLP                                  jonathan.stott@dechert.com
Delaware Attorney General                                       Delaware Attorney General                    attorney.general@state.de.us
Delaware Division of Revenue                                    Delaware Division of Revenue                 fasnotify@state.de.us
Delaware Secretary of State                                     Delaware Secretary of State                  dosdoc_ftax@state.de.us
Delaware State Treasury                                         Delaware State Treasury                      statetreasurer@state.de.us
                                                                                                             stuart.brown@dlapiper.com
Counsel to Debtors                                              DLA Piper LLP (US)                           kaitlin.edelman@dlapiper.com
Counsel to Oracle America, Inc.                                 Doshi Legal Group, P.C.                      amish@doshilegal.com
Counsel to PMA Insurance Group                                  Earp Cohn P.C.                               aetish@earpcohn.com
                                                                                                             cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                          Eckert Seamans Cherin & Mellott, LLC         smorrissey@eckertseamans.com
                                                                                                             tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                          Eckert Seamans Cherin & Mellott, LLC         boneill@eckertseamans.com
Top 30 Largest Unsecured Creditors                              Freedom Medical, Inc.                        ewenzel@freedommedical.com
                                                                                                             andrew.hinkelman@fticonsulting.com
                                                                                                             jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                                 FTI Consulting                               christopher.goff@fticonsulting.com


      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18-12491 (CSS)                                             Page 2 of 6
                                                 Case 18-12491-CSS   Doc 1911       Filed 07/08/20   Page 6 of 9

                                                                          Exhibit A
                                                                     Core/2002 Service List
                                                                       Served via email

                           DESCRIPTION                                                  NAME                                  EMAIL

Counsel to Efficient Management Resource Systems, Inc..         Garner Health Law Corporation                craig@garnerhealth.com
                                                                                                             srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                                         Gary Rand & Suzanne E. Rand-Lewis PLCS       grand@randandrand-lewisplcs.com

Counsel to Melanie L. Cyganowksi, Patient Care Ombudsman Gibbons P.C.                                        nsongonuga@gibbonslaw.com
Counsel to Bio-Medical Applications of Louisiana, LLC d/b/a
Shreveport Regional Dialysis Center a/k/a BMA Northwest                                                      ahalperin@halperinlaw.net
Louisiana                                                    Halperin Battaglia Benzija, LLP                 dcohen@halperinlaw.net
                                                             Heb Ababa, Ronaldoe Gutierrez, and Yolanda
Top 30 Largest Unsecured Creditors                           Penney                                          jantonelli@antonellilaw.com
Counsel to Healthcare Finance Partners, Corp.                Hogan♦McDaniel                                  dkhogan@dkhogan.com
Counsel to IBM Credit LLC                                    IBM Credit LLC                                  cgoulart@br.ibm.com
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.     Jaffe Raitt Heuer & Weiss, P.C.                 jwelford@jaffelaw.com
Counsel to Rouge General Medical Center                      Kantrow Spaht Weaver and Blitzer (APLC)         david@kswb.com
Counsel to City National Bank of Florida                     Klehr Harrison Harvey Branzburg LLP             dpacitti@klehr.com
Counsel to City National Bank of Florida                     Klehr Harrison Harvey Branzburg LLP             mbranzburg@klehr.com
Counsel to Creditor Harbor Pointe Air Conditioning & Control
Systems, Inc.                                                Law Office of Mitchell B. Hannah                hallie@hannahlaw.com
Counsel to Coastline Anesthesia and Pain Medical Group       Law Offices of Guy R. Bayley                    bayleyco@me.com
Counsel to AGF Investment Fund 5, LLC                        Levene, Neale, Bender, Yoo & Brill L.L.P.       GEK@lnbyb.com
Counsel to Dallas County                                     Linebarger Goggan Blair & Sampson, LLP          dallas.bankruptcy@publicans.com
Counsel to Harris County                                     Linebarger Goggan Blair & Sampson, LLP          houston_bankruptcy@publicans.com
                                                                                                             mrifino@mccarter.com
Counsel for Aetna Health Inc. and certain affiliated entities   McCarter & English, LLP                      kbuck@mccarter.com




      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18-12491 (CSS)                                             Page 3 of 6
                                                 Case 18-12491-CSS      Doc 1911       Filed 07/08/20     Page 7 of 9

                                                                            Exhibit A
                                                                       Core/2002 Service List
                                                                         Served via email

                           DESCRIPTION                                                     NAME                                    EMAIL
                                                                                                                  wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                                           jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center         McDermott Will & Emery LLP                     mpreusker@mwe.com
Counsel to agent for prepetition credit facility                   McGuireWoods LLP                               agambill@mcguirewoods.com
                                                                                                                  bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association                  McGuirewoods LLP                               ashipley@mcquirewoods.com
Counsel to AGF Investment Fund 5, LLC                              Morris James LLP                               bfallon@morrisjames.com
                                                                                                                  aremming@mnat.com
Counsel for Concordia Bank & Trust Company                         Morris, Nichols, Arsht & Tunnell LLP           jbarsalona@mnat.com
Counsel to DaVita, Inc.                                            Moye White LLP                                 tim.swanson@moyewhite.com
United States Trustee District of Delaware                         Office of the United States Trustee            benjamin.a.hackman@usdoj.gov
                                                                                                                  jfeeney@otterbourg.com
                                                                                                                  ryan@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care Ombudsman Otterbourg P.C.                                          mmaizel@otterbourg.com
                                                                                                                  jpomerantz@pszjlaw.com
                                                                                                                  bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors           Pachulski Stang Ziehl & Jones LLP              crobinson@pszjlaw.com
City of Wichita Falls, Wichita Falls Independent School District   Perdue, Brandon, Fielder, Collins & Mott,
and Wichita County                                                 L.L.P.                                         jbaer@pbfcm.com
Counsel to KND Real Estate 40, L.L.C.                              Polsinelli PC                                  jeremy.johnson@polsinelli.com
Counsel to KND Real Estate 40, L.L.C.                              Polsinelli PC                                  bdolphin@polsinelli.com
                                                                                                                  jryan@potteranderson.com
Counsel to LADMC, LLC                                              Potter Anderson & Corroon LLP                  rmcneill@potteranderson.com

Counsel to Pacific Hospital Management, Inc., a California
Corporation, dba Promise Hospital of San Diego, California         Randick O'Dea & Tooliatos, LLP                 pvermont@randicklaw.com



      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18-12491 (CSS)                                                Page 4 of 6
                                                 Case 18-12491-CSS   Doc 1911       Filed 07/08/20   Page 8 of 9

                                                                          Exhibit A
                                                                     Core/2002 Service List
                                                                       Served via email

                           DESCRIPTION                                                  NAME                                  EMAIL
                                                                                                             knight@rlf.com
                                                                                                             steele@rlf.com
Counsel to Wells Fargo Bank, National Association               Richards, Layton & Finger, P.A.              queroli@rlf.com
Counsel to AmeriHealth Caritas Louisiana, Inc.                  Saul Ewing Arnstein & Lehr LLP               luke.murley@saul.com
Counsel to the SWC Landlords                                    Schulte Roth & Zabel LLP                     rose.cherson@srz.com
Securities and Exchange Commission - Headquarters               Securities & Exchange Commission             secbankruptcy@sec.gov
                                                                                                             bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office            Securities & Exchange Commission - NY Office nyrobankruptcy@sec.gov
                                                                Securities & Exchange Commission -
Securities and Exchange Commission - Regional Office            Philadelphia Office                          secbankruptcy@sec.gov
Counsel to Spectrum a/k/a Charter Communications, Inc           Sheppard Mullin Richter & Hampton LLP        etillinghast@sheppardmullin.com
                                                                                                             asherman@sillscummis.com
                                                                                                             bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors        Sills Cummis & Gross P.C.                    rbrennan@sillscummis.com
Counsel for Symphony Diagnostic Services No. 1 d/b/a
Mobilex                                                         Skadden, Arps, Slate, Meagher & Flom LLP     steven.walsh@skadden.com
Counsel to Webb Shade Memorial Fund                             Stern & Eisenberg Mid-Atlantic, PC           lhatfield@sterneisenberg.com
                                                                                                             jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.                      Stevens & Lee, P.C.                          ebc@stevenslee.com
Counsel to Healthcare Services Group, Inc.                      Stevens & Lee, P.C.                          rl@stevenslee.com
Admitted Pro Hac Vice as Counsel for                                                                         dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek                      Stewart Robbins & Brown LLC                  bbrown@stewartrobbins.com
                                                                                                             streusand@slollp.com
Counsel for Dell Financial Services, LLC                        Streusand, Landon, Ozburn & Lemmon, LLP      nguyen@slollp.com

Counsel to the Texas Health and Human Services Commission Texas Attorney General’s Office                    casey.roy@oag.texas.gov



      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18-12491 (CSS)                                             Page 5 of 6
                                                 Case 18-12491-CSS   Doc 1911       Filed 07/08/20   Page 9 of 9

                                                                          Exhibit A
                                                                     Core/2002 Service List
                                                                       Served via email

                           DESCRIPTION                                                  NAME                                  EMAIL
                                                                                                             sherri.simpson@oag.texas.gov
Counsel for the Texas Comptroller of Public Accounts            Texas Attorney General's Office              christopher.murphy@oag.texas.gov
                                                                                                             leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                             The Rosner Law Group LLC                     gibson@teamrosner.com

Counsel to the United States                                    U.S. Department of Justice                   seth.shapiro@usdoj.gov

US Counsel to the District of Delaware                          US Attorney for Delaware                     usade.ecfbankruptcy@usdoj.gov
                                                                                                             david.lemke@wallerlaw.com
Counsel to Ally Bank                                            Waller Lansden Dortch & Davis, LLP           melissa.jones@wallerlaw.com
                                                                                                             john.tishler@wallerlaw.com
                                                                                                             katie.stenberg@wallerlaw.com
                                                                                                             blake.roth@wallerlaw.com
Counsel to Debtors                                              Waller Lansden Dortch & Davis, LLP           Tyler.Layne@wallerlaw.com
Counsel to Concordia Bank & Trust Company                       Wheelis & Rozanski, APLC                     steve@wheelis-rozanski.com
Counsel to the SWC Landlords                                    Whiteford, Taylor & Preston LLC              csamis@wtplaw.com
Counsel to William A. Catlett, L.L.C.                           William A. Catlett, L.L.C.                   william@catlett.biz
                                                                                                             bankfilings@ycst.com
                                                                                                             rbrady@ycst.com
Counsel to Select Medical Corporation                           Young Conaway Stargatt & Taylor, LLP         sgreecher@ycst.com




      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18-12491 (CSS)                                             Page 6 of 6
